Citation Nr: 1646642	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  11-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1976 to June 1977.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  By that rating action, the RO, in part, denied service connection for hepatitis C.  The Veteran appealed this rating action to the Board. 

In May 2013, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic record.

This matter was before the Board in September 2014 and, more recently, in August 2015.  In August 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  Specifically, the AOJ was to schedule the Veteran for a VA examination with an opinion to determine the nature and etiology of his hepatitis C.  In February 2016, a VA Nurse Practitioner (NP) examined the Veteran and provided the requested opinion as to the etiology of the Veteran's hepatitis C.  (See February 2016 VA Liver Conditions Disability Benefits Questionnaire (DBQ)).  In May 2016, a different VA NP provided an addendum opinion.  (See May 2016 VA opinion).  The matter has returned to the Board for appellate consideration.


FINDING OF FACT

The preponderance of the evidence of record is against a finding that the Veteran's hepatitis C was incurred in, or is otherwise the result of, his military service, to include having received air gun inoculations with shared needles.



CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015); Veterans Benefit Administration (VBA) Fast Letters 98-110 (Nov. 30, 1998), 04-13 (June 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

VA's duty to notify was satisfied by letters issued by the RO to the Veteran in September 2009 and September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist to the Veteran.  The AOJ has obtained the Veteran's service treatment and VA and private treatment and examination records.  In its August 2015 remand directives, the Board requested that the AOJ schedule the Veteran for a VA examination to determine the etiological relationship between his diagnosed Hepatitis C and period of military service, notably his assertions of having contracted hepatitis C from having received air gun inoculations with shared needles.  In February 2016, a VA NP examined the Veteran and provided the requested opinion.  (See VA NP's February 2016 VA opinion).  In addition, in May 2016, a VA NP, who had authored opinions as to the etiology of the Veteran's hepatitis C in February and August 2011, provided another opinion.  (See May 2016 VA NP's opinion). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the February and May 2016 VA NPs' opinions to be more than adequate in adjudicating the Veteran's claim.  The VA NPs' opinions were predicated on a full understanding of the Veteran's medical history, to include his service treatment records, post-service VA treatment and examination records, VBA Fast Letters and consideration of the Veteran's lay assertions, and physical examination and provided a sufficient evidentiary basis upon which to adjudicate the claim for service connection for hepatitis C.  The May 2016 VA opinion provided answers to the specific medical questions asked by the Board in its August 2015 remand directives, such that the requested development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue of entitlement to service connection for hepatitis C has been met.


II. Merits Analysis

The Veteran seeks service connection for hepatitis C.  After a brief discussion of the laws and regulations governing service connection and risk factors for contracting hepatitis C, the Board will address the merits of the claim.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Since no such disease or disability has been diagnosed or identified, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  Veterans Benefit Administration (VBA) Fast Letter 98-110 (Nov. 30, 1998).  A veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  VBA Fast Letter 04-13 (June 29, 2004).  VBA Fast Letter 04-13 also notes indicated that it is "biologically plausible" for transmission of hepatitis C through the use of jet injectors, although it subsequently points out that this is "[d]espite the lack of any scientific evidence to document transmission of HCV with air gun injectors."  Id.  The Board points out that there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110.

The Veteran contends that service connection is warranted for hepatitis C because it had its onset due to service.  The Veteran initially maintained that he had contracted hepatitis C as result of several in-service events, such as having shared razors, air gun immunizations and having unprotected sexual relations.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in November 2009 and Transcript (T.) at page (pg. 3)).  When examined by VA in July 2011, the Veteran related that he had a single episode of intravenous drug abuse in 1984 and a history of tattooing, but denied any sexual promiscuity or blood transfusions.  (See July 2011 VA Digestive examination report).  During an August 2011 VA examination, the Veteran maintained that during military service, he had abused intranasal cocaine using dollar bills and straws that he did not share with anyone.  (See August 2011 VA Digestive examination report).  Finally, in an August 2015 statement to VA, the Veteran steadfastly maintained that he did not have any tattoos and that he had not abused intravenous drugs.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in August 2015).

In the analysis below, the Board will deny the claim because the preponderance of the evidence of record is against a nexus between the Veteran's diagnosed hepatitis C and his period of military service, to include having received air gun inoculations with shared needles. 

Regarding Shedden element number one (1), evidence of a current disability, a February 2016 VA Liver DBQ confirms that the Veteran has been diagnosed with hepatitis C.  (See February 2016 Liver DBQ).  Thus, Shedden element number one (1) has been met. 
Concerning Shedden element number two (2), evidence of inservice disease or injury, the Veteran's service treatment records show that he had received the tetanus toxoid small pox, and triple typhoid vaccines in March and April 1976, respectively.  During this time, the Veteran also received the flu, meningitis, polio, and rubella vaccines.  A May 1977 service discharge examination report reflects that all of the Veteran's systems were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had any stomach, liver or intestinal trouble.  He indicated that he was in "good health.  As the Veteran's service treatment records pertinently reflect that he received several vaccines and, as noted previously herein VA has found it to have been it "biologically plausible" for transmission of hepatitis C through the use of jet injectors, the Board finds Shedden element number two (2), evidence of inservice injury, has been met. 

In light of the foregoing, the crux of the claim hinges on Shedden element number three (3), nexus to military service.  There are several VA opinions that are against this aspect of the claim.  In July and August 2011, a VA NP examined the Veteran to determine the etiology of his hepatitis C.  The VA NP recorded the Veteran's contention that his hepatitis C was the result of having received inoculations with the same needle on different service personnel and not the result of intranasal cocaine abuse.  (See August 2011 VA Digestive Examination report).  After noting that intranasal cocaine was not one of the usual modes of transmission for hepatitis C, the VA NP opined that it was less likely than not that the Veteran's hepatitis C was the result of his in-service intranasal cocaine abuse.  (See July and August 2011 VA Digestive examination reports).  At the close of her August 2011 examination of the Veteran, the VA NP reasoned that he had denied using any straws or dollar bills that would have been the mode of transmission when he did intranasal cocaine while in the service.  In addition, the VA NP reasoned that intranasal cocaine was not one of the usual modes of transmission, and that the hepatitis C virus was found mainly in blood.  The VA NP noted that the Veteran had denied intravenous abuse and blood transfusions while in the service; that he had been discharged from the service in 1977 and [initially] diagnosed with Hepatitis C in 1999.  

In addition, when seen at a VA outpatient clinic in April 2012, an examining NP opined that the Veteran's contracted hepatitis C infection was most likely from intravenous drug use and/or intranasal cocaine.  (See April 2012 VA treatment report, received and uploaded to the Veteran's Virtual VA electronic record in February 2013 at pg. 275).  

The Board finds the VA NPs' July and August 2011 and April 2012 opinions to be of reduced probative value in evaluating the Veteran's claim because they failed to discuss the etiological relationship between his hepatitis C and air gun inoculations with shared needles, which is the central argument of his claim for service connection for this disability.  In addition, the April 2012 VA NP did not clarify whether or not the Veteran's causative intravenous drug use and/or intranasal cocaine use had occurred during his period of military service.

In February 2015, the VA NP, who had authored opinions in July and August 2011, provided another supplemental opinion that addressed the Veteran's central argument that his hepatitis C had been caused by shared needles during air gun immunizations during military service.  The VA NP opined, in pertinent part, after a careful review of the Veteran's electronic record, service treatment records, information in his computerized VA records system, (CPRS), as well as related medical literature and an interview and examination of the Veteran, that his in-service air gun inoculations were less likely than not related to his hepatitis that he had contracted in 1991 with a viral load of 293780, which was 15 years after the in-service inoculations with no acute symptoms.  The VA NP reasoned in February 2015 that the Veteran would have had symptoms of hepatitis C prior to his initial treatment for this disability in 1991.  The VA NP indicated that she was unable to find any service treatment records disclosing that the Veteran had received vaccinations during March and April of 1976.  The VA NP noted that the Veteran's provider in CPRS had reported that he had received tattoos in 1984 and that it was his/her opinion that he was at risk from them.  (The Board notes that the VA NP had correctly noted earlier in the report that the Veteran had contracted hepatitis C in 1999).  (See VA NP's February 2015 opinion). 

As noted by the Board in its August 2015 remand, the February 2015 VA NP's opinion is inadequate upon which to adjudicate the claim because it is based on an incomplete record.  As reported by the Board in August 2015, the Veteran's service treatment records show that he had received the tetanus toxoid small pox, and triple typhoid vaccines in March and April 1976, respectively.  During this time, the Veteran also received the flu, meningitis, polio, and rubella vaccines.  (See Veteran's service treatment records, at pages (pgs.) 7-8).  In addition, the Veteran had steadfastly maintained that he had not received any tattoos.  The Veteran's May 1975 and March 1977 service entrance and discharge examination reports, respectively, do not show that the Veteran had any tattoos. In addition, post-service VA examinations of the Veteran's skin do not contain clinical findings of tattoos.  Thus, for these reasons, and as indicated by the Board in its August 2015 remand, it Board finds the VA NP's February 2015 opinion to be of reduced probative value in evaluation the Veteran's claim. 

In February 2016, another VA NP provided the following opinion after a physical evaluation of the Veteran and a recitation of hepatitis C risk factors that is consistent with that previously reported herein.  At the close of a February 2016 examination, the VA NP opined that it was less likely than not that the Veteran's hepatitis C was related to his period of military service.  The VA NP noted that the Veteran had only served 15 months during service (1976-1977) and that he had not been diagnosed with hepatitis C until decades after discharge in 1998.  According to the VA NP during and after military service, the Veteran had a documented history of high-risk activities, to include the abuse of alcohol and cocaine and sexual promiscuity on at least one occasion.  Thus, for these reasons, the VA NP indicated that he was unable to conclude that the Veteran's hepatitis C was related to his period of military service.  (See February 2016 VA Liver DBQ and opinion). 

In May 2016, the VA NP, who had authored the February and August 2011 opinions, provided another opinion.  After a review of the entire evidence of record, to include an April 2012 VA NP's opinion and VA Fast Letter 04-13, the VA NP maintained that her previous opinions had remained unchanged and that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by military service.  The VA NP reasoned that if the Veteran had been infected with hepatitis C via the air gun inoculations, as he had contended, that it was her medical opinion that he would have been symptomatic and subsequently diagnosed sooner than 1991.  According to the VA NP, the Veteran's single most likely risk factor for contracting HCV was his cocaine and intravenous drug use.  (See May 2016 VA NP's opinion).  

As such, it would appear that the February and May 2016 VA NPs collectively concluded that the Veteran's hepatitis C was more likely due to his post-service risk factors, notably cocaine and intravenous drug use and high-risk sexual activity.   Consequently, the Board finds the VA NPs' February and May 2016 opinions to be adequate, persuasive, and entitled to significant probative value in the instant case.

The only other known risk factor the Veteran may have had during service is his drug use.  Even if his hepatitis C was the result of drug use during service, service connection may not be established on this basis.  Although the evidence tends to show the Veteran's drug use might have originated during service, service connection on a direct basis for drug abuse dependence is precluded as a matter of law.  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse, effective for claims filed after October 31, 1990, as in the instant case. Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2015).  The VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

Although it was noted by the VA NP in February 2015 that the Veteran's tattoo was a risk factor for him having contracted hepatitis C, his May 1975 and March 1977 service entrance and separation examination reports do not show that the Veteran had any tattoos.  In addition, post-service VA examinations of the Veteran's skin do not contain clinical findings of tattoos.  
The Board has also considered the Veteran's statements linking his hepatitis C to service.  While lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the etiology of hepatitis C, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.   

As a final matter, and as noted previously herein, service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  Walker, supra.  Hepatitis C is not a chronic disease listed in 38 C.F.R. § 3.309(a), but the Veteran is competent to report symptoms since service and such statements can support a claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  In this case, the Veteran has not reported a continuity of symptoms of hepatitis C since active duty.  The Veteran contends that he was exposed to the disease during service as a result of having received air gun inoculations with shared needles.  The Veteran testified that he had not experienced any hepatitis C symptoms until he was diagnosed in the 1990s. (T. at pg. 7).  As the Veteran has not reported a continuity of hepatitis C symptoms since service, such statements do not lend any support to his claim for service connection. 

In sum, the post-service medical evidence of record shows that the first evidence of hepatitis C was many years after the Veteran's separation from active service in  June 1977. There is also no medical evidence that his hepatitis C is related to military service.  The Board has considered the Veteran's statements regarding a link between in-service air gun inoculations with shared needles and hepatitis C, but finds that his statements are of little probative value as he is a layperson and not competent to provide medical opinions.  His statements are clearly outweighed by the medical evidence against the claim, notably the VA NPs' February and May 2016 opinions. 

As the evidence does not establish a nexus between the Veteran's hepatitis C and in-service injury, the Board must conclude that the preponderance of the evidence of record is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


